DETAILED ACTION

Status of the Application
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2021, has been entered.

	In response, the applicant amended claims 1 and 3-8. Claim 2 was previously cancelled.  Claims 1 and 3-8 are pending and currently under consideration for patentability.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments, with respect to the rejection of claims 1 and 3-8 under 35 U.S.C. 101 have been considered, and are not persuasive. Applicant argues that “with respect to the suggestions, Amendments to the claims have been rewritten accordingly. Claim 1 has also been improved and all claims are now in condition for allowance. Therefore, the Applicant respectfully requests that a Notice of allowance be issued at this time.” However, the Examiner’s suggestions were merely suggestions to avoid non-compliant amendments or amendments that introduce new grounds of rejection. The Examiner’s suggestions were not suggestions to overcome the eligibility rejection under 35 U.S.C. 101 and place the claims in condition for allowance. Furthermore, Applicant’s argument that “improved” and “in condition for allowance” is conclusory and therefore not persuasive. 
	Examiner notes that even though the claims have been amended to suggest in the preamble that the method is “characterized by technologies for balancing between width and depth structures, of all sizes, of any natural free-form structure, for long-term stability
of the industry”, this description does not result in the claimed invention being patent eligible subject matter. Compensation imbalances or long-term stability of a multi-level marketing compensation scheme are not technical problems. These are subjective business or inter-personal problems, and the idea of a compensation policy for customers (or distributors or IBOs) in a network marketing industry is a judicial exception itself (e.g., a fundamental economic concept and/or one or more concepts performed in the human mind and/or mathematical formulas). An “improved” compensation policy therefore amounts to an improvement in the judicial exception itself (e.g., a recited commercial interaction/agreements or advertising, marketing or sales activity or behavior) and not an improvement in technology. Furthermore, the functioning or technical capabilities of the computers implementing the method are not improved in any way as a result of determining more equitable compensation for the marketing participants. Similarly, the surrounding conventional technology (i.e., technical environment) is not improved in any technical way as a result of determining more equitable compensation for the marketing participants. To reiterate, the asserted improvement (e.g., more equitable compensation which can create a more “stable” or long-lasting company) are non-technical subjective business improvements and/or merely abstract improvements to the judicial exception itself.
The rejection of claims 1 and 3-8 under 35 U.S.C. 101 have been maintained.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1 and 3-8 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claim(s) 1 and 3-8 is/are drawn to methods (i.e., a process). As such, claims 1 and 3-8 is/are drawn to one of the statutory categories of invention (Step 1: YES).
 
Step 2A - Prong One:


Claim 1 recites/describes the following steps; 
a method…to execute procedures of compensation determination for customers or distributors or independent business owners (IBOs) enrolled in network marketing industry, characterized by technologies for balancing between width and depth structures, of all sizes, of any natural free-form structure, for long-term stability of the industry; said compensation including: Business Post bonus (BPB), Depth Point bonus (DPB), and Business Scores bonus (BSB), based on business production in a production period;
 said procedures including steps to determine: Business Post (BP), Leg Point (LP), Depth Point (DP) and Business Scores (BS); 
said method including the use of definite specifications, for the production in a corresponding period, comprising: Business Post of one or one business point (1 BP or B 1), definitely specified as a business size or a qualification of an IBO, achieving of sponsoring at least a qualified leg of Si or above, and attaining side volume PV (Point Value), or X, of at least a full volume PV, or Y, of the maximum performance bonus schedule; 
Business Post of two or two business points (2 BP or B2), or above, definitely specified as a business size or a qualification of an IBO, achieving of sponsoring at least a qualified leg of S2 or B2, or above, and attaining side volume PV of at least two times, or above, of full volume PV, correspondingly; Appl. No. 15/901,922 Amdt. Dated Jan. 20, 2021 Reply to Office action of Jan. 19, 2021 
Si definitely specified as a qualification of an IBO who attains group volume PV of at least a full volume PV; Si is counted as a base point of at least one point; 
S2, or above, definitely specified as a qualification of an IBO who attains group volume PV of at least two times, or above, of full volume PV; S2, or above, is counted as at least two base points, or above, correspondingly
PI definitely specified as a qualification of an IBP who sponsors a qualified leg of SI or above;
P2 definitely specified as a qualification of an IBP who sponsors a qualified leg of SI or above, and attains side volume PV of at least one-twelfth of full volume PV; equivalent side volume PV fractions or Ek of P2 is 1/12;
P3 definitely specified as a qualification of an IBP who sponsors a qualified leg of SI or above, and attains side volume PV of at least one-sixth of Full volume PV; E k of P3 is 1/6;
Ml definitely specified as a qualification of an IBP who sponsors a qualified leg of SI or above, and attains side volume PV of at least one-third of full volume PV; Ek of Ml is 1/3;
M2 definitely specified as a qualification of an IBP who sponsors a qualified leg of SI or above, and attains side volume PV of at least a half of full volume PV; Ek of M2 is 1/2;
M3 definitely specified as a qualification of an IBP who sponsors a qualified leg of SI or above, and attains side volume PV of at least two-thirds of full volume PV; Ek of M3 is 2/3;
M4 definitely specified as a qualification of an IBP who sponsors two qualified legs of SI or above, but not vet achieves Bl; Ek of M4 is 2/3

These steps, under its broadest reasonable interpretation, encompass a  human manually (e.g., in their mind, or using paper and pen) using various mathematical formulas to identify or determine various bonuses or benefits and/or values (e.g.,  Business Post (BP), Leg Point (LP), Depth Point (DP), and Business Scores (BS)) . As such the claims encompass one or more concepts performed in the human mind and/or with pen and paper (such as one or more observations, evaluations, judgments, opinions), but for the recitation of generic computer components. If one or more claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components, then it falls within the “mental processes” subject matter grouping of abstract ideas.
These steps, under its broadest reasonable interpretation, additionally describe or set-forth using various mathematical formulas to identify or determine various bonuses or benefits and/or values (e.g.,  Business Post (BP), Leg Point (LP), Depth Point (DP), and Business Scores (BS)) for the purpose of compensating people (e.g., customers, distributers, business owners) enrolled in retail customer referral programs or network marketing or multi-level marketing a fundamental economic principle or practice (including hedging, insurance, mitigating risk); a commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
These steps, under its broadest reasonable interpretation, additionally encompass mathematical formulas to identify or determine various bonuses or benefits and/or values (e.g.,  Business Post (BP), Leg Point (LP), Depth Point (DP), and Business Scores (BS)) which amounts to one or more mathematical relationships, one or more mathematical formulas or equations, one or more mathematical calculations. These limitations therefore fall within the “mathematical concepts” subject matter grouping of abstract ideas. 

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, 

The claim(s) recite the additional elements/limitations of
“including the implementation of a data processing system or a set of instructions” (claim 1)
The requirement to execute the claimed steps/functions “including the implementation of a data processing system or a set of instructions” (claim 1) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited additional element(s) of “including the implementation of a data processing system or a set of instructions” (claim 1) additionally serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computing environments such as the internet or a computer. This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem. Compensation imbalances or team conflicts within a network marketing organization are not technical problems. These are subjective business or inter-personal problems, and the idea of a compensation policy for customers (or distributors or IBOs) in a ) and not an improvement in technology.
Dependent claims 3-8 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 3-8 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). Specifically, the limitations in each of claims 3-8 only add additional abstract “procedures” for computing the compensation. 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions “including the implementation of a data processing system or a set of instructions” (claim 1) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of “including the implementation of a data processing system or a set of instructions” (claim 1) additionally serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, and generally link the abstract idea to a particular technological environment or field of use.
Dependent claims 3-8 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 3-8 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	


Indication of Potentially Allowable Subject Matter
	Independent claim 1 and dependent claims 3-8 would each be allowable if rewritten to overcome their respective rejection(s) under 35 U.S.C. 101 and to include all of the limitations of the base claim and any intervening claims (for dependent claims only).
The following is an examiner’s statement of reasons for indication of allowable subject matter: 
The closest prior art of record is Urso (U.S. PG Pub No. 2012/0010926, January 12, 2012 - hereinafter "Urso”); Barnett et al. (U.S. PG Pub No. 2012/0296783 November 22, 2012 - hereinafter "Barnett”); Rabenou (U.S. PG Pub No. 2008/0313041 December 18, 2008 - hereinafter "Rabenou”); Tyler et al. (U.S. PG Pub No. 2009/0150232 June 11, 2009 - hereinafter Campbell et al. (U.S. PG Pub No.2014/0316871 October 23, 2014 - hereinafter "Campbell”)
Urso discloses using compensation formulas to identify or determine bonuses or benefits to be paid to 5customers or distributors or independent business owners (IBOs) enrolled in retail customer referral programs or network marketing or multi-level marketing programs.
Barnett discloses using compensation formulas to identify or determine bonuses or benefits to be paid to 5customers or distributors or independent business owners (IBOs) enrolled in retail customer referral programs or network marketing or multi-level marketing programs.
Rabenou discloses using compensation formulas to identify or determine bonuses or benefits to be paid to 5customers or distributors or independent business owners (IBOs) enrolled in retail customer referral programs or network marketing or multi-level marketing programs.
Tyler discloses using compensation formulas to identify or determine bonuses or benefits to be paid to 5customers or distributors or independent business owners (IBOs) enrolled in retail customer referral programs or network marketing or multi-level marketing programs.

As per Claim 1 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the specific combination of steps/formulas recited for determining compensation for customers or distributors or independent business owners (IBOs) enrolled in network marketing industry (e.g., the specific combination of steps/formulas for determining Business Post bonus (BPB), Depth Point bonus (DPB), and Business Scores bonus (BSB), based on business production in a production period). While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight

Conclusion

	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621